Citation Nr: 1100573	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.

3.  Entitlement to higher initial ratings for low a low back 
disability, assigned a rating of 10 percent prior to January 14, 
2009, a rating of 20 percent from January 14, 2009, to February 
15, 2010, and a rating of 40 percent from February 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 
2004.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2008 the Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.  When this case was mostly recently 
before the Board in August 2009, it was remanded for further 
development.  It has since been returned to the Board for further 
appellate action.


REMAND

Pursuant to the Board's remand the Veteran was afforded VA 
examinations in February 2010.  The spine examination disclosed 
radiculopathy involving the lower peroneal nerves.  
Unfortunately, contrary to the Board's remand directive, the 
examiner failed to provide an opinion concerning the degree of 
severity of the radiculopathy.  Therefore, the examination report 
is not adequate for rating purposes.

The report of the February 2010 examination of the Veteran's 
knees indicates that there was no instability or subluxation of 
the knees but also notes the examiner's comment that the Veteran 
has periods of instability due to meniscal derangement.  
Unfortunately, contrary to the Board's remand directive, the 
examiner failed to provide an opinion concerning the degree of 
severity of the instability.  Therefore, the examination report 
is not adequate for rating purposes. 

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and that failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claims, to include any VA 
outpatient records for the period since 
June 2009.

2.  Then, the Veteran should be afforded a 
VA examination to determine the nature and 
extent of all impairment due to his 
service-connected bilateral knee 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups and, to 
the extent possible, provide an assessment 
of the functional impairment on repeated 
use or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an opinion 
concerning the impact of each knee 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The Veteran also should be afforded a 
VA examination to determine the current 
degree of severity of his service-connected 
low back disability.  The claims folders 
must be made available to and reviewed by 
the examiner.

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected low back disability.  Any 
indicated studies, including range of 
motion testing in degrees, should be 
performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is present, 
the examiner should provide an opinion as 
to whether it is mild, moderate, moderately 
severe or severe.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  The 
examiner should assess the frequency and 
duration of any episodes of intervertebral 
disc syndrome disability, and in particular 
should assess the frequency and duration of 
any episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back disability on 
his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  In 
doing so, it should separately rate any 
neurological impairment of the lower 
extremities from the rating for functional 
impairment of the back.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



